Pliole

ase 1:20-cv-02795-PGG-GWG Document 34 Filed 03/29/21 Page 1 of 4

Lon. Gabiiel \W Gocengtern SDNY ban gece

 

 

[Dnted Sekes Maegetate Judge aanias-oa py 29

Prec tase.
PE ie

ntl States Viste ic (puck

 

 

40 a ay pune
Rew Wi New Norte |

a

 

 

 

 

 

 

 

BE Schte.v Gop, 20 Cu. 276 (POOGLO)

 

 

_ Boa + Loe Pascosteln. Oo

 

 

 

 

7 You Nery Much. Endlex

} herein IS ry anenveh Complaint

   

 

 

\
iong (oth the. CON ple tel. Congent focm. plo ceed fotth the
ontve ovil acon uner O yagistate pdge.

 

 

~ Z kumi & dc ae ouentel “hua ae
Lotter uberem tt Cains to Aeluer al wail on-time. “This

 

jeter ta Ataud UP TS. Cour —Dupprs ted by Cenc avibente

On Abe yecotd. So wy lest letter, dated /2s/el, T entloyed

 

 

Huo leters Gon you pratuarkes \r4|z and (s/c tht wee.

fel. jeeveh by We vatil Z/zs/215 both lees were signdh
an hoked On Aecelot by both | myeelt 6nd OS Unt Manager

 

Rethe Pow hoes “tre gevenyrent exglaia this. worth Mey doblle.

tt Gains all wail is qtomptly Beluere) te. Ne luithn 6 few days

 

pt recat!" LE cecevedl Noor Att other 50 bays aber

 

7 No o wiley MY ‘hen Al lweulk hyve isged Hee. oabline, before.

 

 

ever. Teceiuing lo Tbs ts Wet DuE PLOCESS,

 

 

 
0 A/z

Sy

This Rely tssve Is neither Selued! tac does Ht Mae ho
grecible. Be we to Whaytte. this caSe. De to te Wnneless ary,

pase 1:20-cv-02795-PGG-GWG Document 34 Filed 03/29/21 Page 2 of 4

LE ptovide thts Gouct (with the eaveige. Wr lke Ff
(Dtdec protracted 3/3/21 ante Whaled. by |OSauth Une Manager

Ke an) wel @ Jeliered on, 4ohey ) hela a Cull duo

weeks late, pot a Mere “Cw days’ 08 the government falsely
Claims. This tuo Weak belay ty the Shortest Tne Ih Ms
ver they Ge We to peceve « letter Gam thes Gort —

; inowwally 1b tikes +S wosths— ib at alk (poe counting Cotthed yal)

BT fcther ilestistes he qavernients frauds bpon This

Bock, T Wwe trdosed tuo adbihonl envelopes, the fish is
Nosh. Ceddy's Nio/-co leer postures! 60 Afzb/za,
—nihilel: as peceved by Moc on VUzalzo, and Rreliy inctrdled
[gs debwered Jo We bp \bk Vangger Feild on Wufzo. Thats
TUY\ days from Mec’s pecatpt of the mail unstl tt was Deere
fo ve. oT "4 feo Says” “The secord is this Corts endorsement
af Nosh Goddys letter postyarted on VUedizoy) Inhaled as
reeves by Ne on Apsofzez0, ank Frnelly Wihuled gs
i Betwered to we by Onc Manager Reid on Wifzo+ Thats
3 days. Gaon Meds receth of The wail unl A luts
hakverds Yo we. Rov fp Pew Bays: UN days is that The
guage tt lus faten ruil Tecerel by Nec to peach Me
SGuce The beginnnng rH this Guil set Nearly b Yee Ago «
Ae aovannen Mas Relssar pobberately Salotaged and Releyed

As austs pat Crow yeaching Meu j +hen lred find perpeluteds
a Caud on this (pvt alpovr tt

 

 

delays and. Kiustyahons Cause) to both me and you a and.
Ase 1:20-cv-02795-PGG-GWG Document 34 Filed 03/29/21 Page 3 of 4

G

I liek of Abe guvern ents Coad, Lagan wove thes Cock

do VD Covgel the fice to Stee Sorumding Courk mall From
Ahe. Courts, governmarty oc Clecks oF

 

sce to Moe StS fer

 

 

ctu — there bb no legitimate Qenlogical Interest in opening

 

“pe veadeg Diourheo Gouer MATL. TO WE. Uh ib

 

DC_peabing. Nw fetes fo Me fecS Dn Case yor Mall Mea

jab En (ase you Sud me deuges Ys lyst idishe. Guuennoat

 

bu eaves acy tht has No. basis te lava, Ak gccomplishes potting. bok
(chlorate. deley ; and 2 (owpel the Mec +b log. all Court Mac)

 

 

 

pnte. TE tecdve ity Just ps tt does Re beget and CorhiPed) marl Ghe

(oes Shaler Coctifed) mail Containing al the messes docmente

Mis Witialed Ino & legbooi by Mee steCk ak myselh fohon Te

 

 

pecewed tk this Voi nny Bll fat), Wether conpiton & buidensome.,

 

 

 

G0 nn. Fi bk the owe Sear Delay of Hus Gare diva

gird tts voliciios. 4 ud. upon ws uct). beth, ale necessary.

 

 

 

N79 be: 7 Sehw (re,

 

 

 

another Sean 4 a AS * an co

 

ee ene! DpLs oo
Lise Pee

 

 

 

 

 

 
  
 
 
  
 
 
 
 

 

meets Me Nee LE ~

STATES DISTRICT - Caaad 0
RN DISTRICT OF, NEWYORK’
‘ THOUSE - 500 PEARL STREET.
(EW YORK, NY 10007 2

    

OFFICIAL BUSINESS | : : :

 
 
 
 
 
 
  
  

PU StAlES DISTRICT’ COURT”
THERN DISTRICT OF NEW YORK: - :
DURTHOUSE - 500 PEARL STREET,
NEW YORK, NY: TOo07: Pe

 

OFFICIAL BUSINESS

 

  

MCGNew-York

Oe a So? 8150 Park Row, oe
SS A my “uN York, NY 10007

      
 

 

   
    

ft feb Tl bh ji i |
he , Stole! es " Alzéioe

 

TEess ereral ‘Ce 2s
c ae8 AsG Ly
Notice ears special ‘Mail al

See, 28 CFR

 
